Name: Council Regulation (EU) NoÃ 1225/2010 of 13Ã December 2010 fixing for 2011 and 2012 the fishing opportunities for EU vessels for fish stocks of certain deep-sea fish species
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 21.12.2010 EN Official Journal of the European Union L 336/1 COUNCIL REGULATION (EU) No 1225/2010 of 13 December 2010 fixing for 2011 and 2012 the fishing opportunities for EU vessels for fish stocks of certain deep-sea fish species THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) According to Article 43(3) of the Treaty, the Council, on a proposal from the Commission, is to adopt measures on the fixing and allocation of fishing opportunities. (2) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1) requires that measures governing access to waters and resources and the sustainable pursuit of fishing activities be established taking into account available scientific, technical and economic advice and in particular reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF). (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities by fishery or group of fisheries, including certain conditions functionally linked thereto, where appropriate. Fishing opportunities should be distributed among Member States in such a way as to assure each Member State relative stability of fishing activities for each stock or fishery and having due regard to the objectives of the Common Fisheries Policy established by Regulation (EC) No 2371/2002. (4) The total allowable catches (TACs) should be established on the basis of the available scientific advice, by taking into account the biological and socioeconomic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of the opinions expressed during the consultation of stakeholders, in particular those of the Advisory Committee on Fisheries and Aquaculture and of the Regional Advisory Councils concerned. (5) Fishing opportunities should be in accordance with international agreements and principles, such as the 1995 United Nations agreement concerning the conservation and management of straddling stocks and highly migratory fish stocks (2), and the detailed management principles laid down in the 2008 International Guidelines for the Management of Deep-sea Fisheries in the High Seas of the Food and Agriculture Organisation of the United Nations, according to which, in particular, a regulator should be more cautious when information is uncertain, unreliable or inadequate. The absence of adequate scientific information should not be used as a reason for postponing or failing to take conservation and management measures. (6) The latest scientific advice from the International Council for the Exploration of the Sea (ICES) (3) and from the STECF (4) indicates that most deep-sea stocks are harvested unsustainably and that fishing opportunities for those stocks, in order to assure their sustainability, should be reduced until the evolution of the stock sizes show a positive trend. The ICES has further advised that no directed fishery should be allowed for orange roughy. (7) Concerning deep sea sharks, the main commercial species are considered depleted, and therefore no directed fishing should take place. Until the amount of unavoidable by-catch will have been established by means of selectivity projects and other technical measures, no by-catch should be allowed to be landed. (8) The fishing opportunities for deep-sea species, as listed in Annex I to Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (5), are decided on a bi-annual basis. Nevertheless, an exception is made for the stocks of greater silver smelt and the main fishery of blue ling, for which the fishing opportunities depend on the outcome of the annual negotiations with Norway. The fishing opportunities for those stocks are therefore established in another relevant annual regulation fixing fishing opportunities. (9) In accordance with Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (6), the stocks that are subject to the various measures referred to therein must be identified. (10) To ensure the livelihood of Union fishermen, it is important to open these fisheries on 1 January 2011, HAS ADOPTED THIS REGULATION: Article 1 Subject-matter This Regulation fixes for the years 2011 and 2012 the annual fishing opportunities available to EU vessels for fish stocks of certain deep-sea species in EU waters and in certain non-EU waters where catch limits are required. Article 2 Definitions 1. For the purposes of this Regulation, the following definitions shall apply: (a) EU vessel means a fishing vessel flying the flag of a Member State and registered in the Union; (b) EU waters means the waters under the sovereignty or jurisdiction of the Member States with the exception of waters adjacent to the territories mentioned in Annex II to the Treaty; (c) total allowable catch (TAC) means the quantity that can be taken and landed from each stock each year; (d) quota means a proportion of the TAC allocated to the Union, a Member State or a third country; (e) international waters means waters falling outside the sovereignty or jurisdiction of any State. 2. For the purposes of this Regulation, the following zone definitions shall apply: (a) ICES zones are as defined in Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (recast) (7); (b) CECAF (Eastern Central Atlantic or FAO major fishing zone 34) zones are as defined in Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (recast) (8). Article 3 TACs and allocations The TACs for deep-sea species caught by EU vessels in EU waters and certain non-EU waters, the allocation of such TACs among Member States and the conditions functionally linked thereto, where appropriate, are set out in the Annex. Article 4 Special provisions on allocations The allocation of fishing opportunities among Member States provided for in the Annex shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) deductions and reallocations made pursuant to Article 37 of Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (9) or pursuant to Article 10(4) of Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (10); (c) additional landings allowed pursuant to Article 3 of Regulation (EC) No 847/96; (d) quantities withheld pursuant to Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Articles 105 and 107 of Regulation (EC) No 1224/2009. Article 5 Relationship with Regulation (EC) No 847/96 For the purposes of Regulation (EC) No 847/96, all quotas in the Annex to this Regulation shall be considered analytical quotas. Article 6 Conditions for landing catch and by-catch Fish from stocks for which fishing opportunities are fixed by this Regulation shall be retained on board or landed only if they were taken by vessels of a Member State having a quota which is not exhausted. Article 7 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2010. For the Council The President K. PEETERS (1) OJ L 358, 31.12.2002, p. 59. (2) Agreement on the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982 relating to the conservation and management of straddling fish stocks and highly migratory fish stocks (OJ L 189, 3.7.1998, p. 16). (3) Report of the ICES Advisory Committee on widely distributed and migratory stocks, book 9, June 2010. (4) JRC Scientific and Technical Reports, Review of scientific advice for 2011, part 2, July 2010. (5) OJ L 351, 28.12.2002, p. 6. (6) OJ L 115, 9.5.1996, p. 3. (7) OJ L 87, 31.3.2009, p. 70. (8) OJ L 87, 31.3.2009, p. 1. (9) OJ L 343, 22.12.2009, p. 1. (10) OJ L 286, 29.10.2008, p. 33. ANNEX The references to fishing zones are references to ICES zones, unless otherwise specified. PART 1 Definition of species and species groups 1. In the list set out in Part 2 of this Annex, fish stocks are referred to following the alphabetical order of the Latin names of the species. However, deep-sea sharks are placed at the beginning of that list. A table of correspondences of common names and Latin names is given below for the purposes of this Regulation: Common name Scientific name Black scabbardfish Aphanopus carbo Alfonsinos Beryx spp. Roundnose grenadier Coryphaenoides rupestris Orange roughy Hoplostethus atlanticus Blue ling Molva dypterygia Red seabream Pagellus bogaraveo Forkbeards Phycis spp. 2. For the purposes of this Regulation, deep-sea sharks means the following list of species: Common name Scientific name Deep-water catsharks Apristurus spp. Frilled shark Chlamydoselachus anguineus Gulper shark Centrophorus granulosus Leafscale gulper shark Centrophorus squamosus Portuguese dogfish Centroscymnus coelolepis Longnose velvet dogfish Centroscymnus crepidater Black dogfish Centroscyllium fabricii Birdbeak dogfish Deania calcea Kitefin shark Dalatias licha Greater lanternshark Etmopterus princeps Velvet belly Etmopterus spinax Blackmouth catshark (Blackmouth dogfish) Galeus melastomus Mouse catshark Galeus murinus Six-gilled shark Hexanchus griseus Sailfin roughshark (Sharpback shark) Oxynotus paradoxus Knifetooth dogfish Scymnodon ringens Greenland shark Somniosus microcephalus PART 2 Annual fishing opportunities applicable for EU vessels in areas where TACs exist by species and by area (in tonnes live weight) Species : Deep-sea sharks Zone : EU and international waters of V, VI, VII, VIII and IX (DWS/56789-) Year 2011 (1) 2012 Germany 0 0 Estonia 0 0 Ireland 0 0 Spain 0 0 France 0 0 Lithuania 0 0 Poland 0 0 Portugal 0 0 United Kingdom 0 0 EU 0 0 TAC 0 0 Species : Deep-sea sharks Zone : EU and international waters of X (DWS/10-) Year 2011 (2) 2012 Portugal 0 0 EU 0 0 TAC 0 0 Species : Deep-sea sharks and Deania hystricosa and Deania profundorum Zone : International waters of XII (DWS/12-) Year 2011 (3) 2012 Ireland 0 0 Spain 0 0 France 0 0 United Kingdom 0 0 EU 0 0 TAC 0 0 Species : Black scabbardfish Aphanopus carbo Zone : EU and international waters of I, II, III and IV (BSF/1234-) Year 2011 2012 Germany 4 3 France 4 3 United Kingdom 4 3 EU 12 9 TAC 12 9 Species : Black scabbardfish Aphanopus carbo Zone : EU and international waters of V, VI, VII and XII (BSF/56712-) Year 2011 2012 Germany 27 25 Estonia 13 12 Ireland 67 62 Spain 134 124 France 1 884 1 743 Latvia 88 81 Lithuania 1 1 Poland 1 1 United Kingdom 134 124 Others (4) 7 6 EU 2 356 2 179 TAC 2 356 2 179 Species : Black scabbardfish Aphanopus carbo Zone : EU and international waters of VIII, IX and X (BSF/8910-) Year 2011 2012 Spain 11 11 France 26 26 Portugal 3 311 3 311 EU 3 348 3 348 TAC 3 348 3 348 Species : Black scabbardfish Aphanopus carbo Zone : EU and international waters of CECAF 34.1.2. (BSF/C3412-) Year 2011 2012 Portugal 4 071 3 867 EU 4 071 3 867 TAC 4 071 3 867 Species : Alfonsinos Beryx spp. Zone : EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV (ALF/3X14-) Year 2011 2012 Ireland 10 10 Spain 74 74 France 20 20 Portugal 214 214 United Kingdom 10 10 EU 328 328 TAC 328 328 Species : Roundnose grenadier Coryphaenoides rupestris Zone : EU and international waters of I, II and IV (RNG/124-) Year 2011 2012 Denmark 2 1 Germany 2 1 France 9 10 United Kingdom 2 1 EU 15 13 TAC 15 13 Species : Roundnose grenadier Coryphaenoides rupestris Zone : EU and international waters of III (RNG/03-) (5) Year 2011 2012 Denmark 804 804 Germany 5 5 Sweden 41 41 EU 850 850 TAC 850 850 Species : Roundnose grenadier Coryphaenoides rupestris Zone : EU and international waters of Vb, VI, VII (RNG/5B67) Year 2011 (6) 2012 (6) Germany 5 5 Estonia 43 38 Ireland 190 165 Spain 48 41 France 2 409 2 096 Lithuania 55 48 Poland 28 25 United Kingdom 141 123 Others (7) 5 5 EU 2 924 2 546 TAC 2 924 2 546 Species : Roundnose grenadier Coryphaenoides rupestris Zone : EU and international waters of VIII, IX, X, XII and XIV (RNG/8X14-) Year 2011 (8) 2012 (8) Germany 30 26 Ireland 6 6 Spain 3 286 2 857 France 151 132 Latvia 53 46 Lithuania 6 6 Poland 1 028 894 United Kingdom 13 12 EU 4 573 3 979 TAC 4 573 3 979 Species : Orange roughy Hoplostethus atlanticus Zone : EU and international waters of VI (ORY/06-) Year 2011 2012 Ireland 0 0 Spain 0 0 France 0 0 United Kingdom 0 0 EU 0 0 TAC 0 0 Species : Orange roughy Hoplostethus atlanticus Zone : EU and international waters of VII (ORY/07-) Year 2011 2012 Ireland 0 0 Spain 0 0 France 0 0 United Kingdom 0 0 Others 0 0 EU 0 0 TAC 0 0 Species : Orange roughy Hoplostethus atlanticus Zone : EU and international waters of I, II, III, IV, V, VIII, IX, X, XII and XIV (ORY/1CX14C) Year 2011 2012 Ireland 0 0 Spain 0 0 France 0 0 Portugal 0 0 United Kingdom 0 0 EU 0 0 TAC 0 0 Species : Blue ling Molva dypterygia Zone : EU and international waters of II and IV (BLI/24-) Year 2011 2012 Denmark 4 4 Germany 4 4 Ireland 4 4 France 25 25 United Kingdom 15 15 Others (9) 4 4 EU 56 56 TAC 56 56 Species : Blue ling Molva dypterygia Zone : EU and international waters of III (BLI/03-) Year 2011 2012 Denmark 4 3 Germany 2 2 Sweden 4 3 EU 10 8 TAC 10 8 Species : Red seabream Pagellus bogaraveo Zone : EU and international waters of VI, VII and VIII (SBR/678-) Year 2011 (10) 2012 (10) Ireland 6 6 Spain 172 172 France 9 9 United Kingdom 22 22 Others (11) 6 6 EU 215 215 TAC 215 215 Species : Red seabream Pagellus bogaraveo Zone : EU and international waters of IX (SBR/09-) Year 2011 (12) (13) 2012 (12) (13) Spain 614 614 Portugal 166 166 EU 780 780 TAC 780 780 Species : Red seabream Pagellus bogaraveo Zone : EU and international waters of X (SBR/10-) Year 2011 2012 Spain 10 10 Portugal 1 116 1 116 United Kingdom 10 10 EU 1 136 1 136 TAC 1 136 1 136 Species : Forkbeards Phycis spp. Zone : EU and international waters of I, II, III and IV (GFB/1234-) Year 2011 2012 Germany 9 9 France 9 9 United Kingdom 13 13 EU 31 31 TAC 31 31 Species : Forkbeards Phycis spp. Zone : EU and international waters of V, VI and VII (GFB/567-) Year 2011 (14) 2012 (14) Germany 10 10 Ireland 260 260 Spain 588 588 France 356 356 United Kingdom 814 814 EU 2 028 2 028 TAC 2 028 2 028 Species : Forkbeards Phycis spp. Zone : EU and international waters of VIII and IX (GFB/89-) Year 2011 (15) 2012 (15) Spain 242 242 France 15 15 Portugal 10 10 EU 267 267 TAC 267 267 Species : Forkbeards Phycis spp. Zone : EU and international waters of X and XII (GFB/1012-) Year 2011 2012 France 9 9 Portugal 36 36 United Kingdom 9 9 EU 54 54 TAC 54 54 (1) By-catches of up to 3 % of 2009 quotas are permitted: For reference: quotas 2009 Germany 20 Estonia 1 Ireland 55 Spain 93 France 339 Lithuania 1 Poland 1 Portugal 127 United Kingdom 187 (2) By-catches of up to 3 % of 2009 quotas are permitted: For reference: quota 2009 Portugal 10 (3) By-catches of up to 3 % of 2009 quotas are permitted: For reference: quotas 2009 Ireland 1 Spain 17 France 6 United Kingdom 1 (4) By-catches only. No directed fisheries are permitted under this quota. (5) No directed fishery for roundnose grenadier shall be conducted in ICES zone IIIa pending consultations between the European Union and Norway. (6) A maximum of 8 % of each quota may be fished in EU and international waters VIII, IX, X, XII and XIV (7) By-catches only. No directed fisheries are permitted under this quota. (8) A maximum of 8 % of each quota may be fished in EU and international waters of Vb, VI, VII (9) By-catches only. No directed fisheries are permitted under this quota. (10) A minimum landing size of 35 cm (total length) shall be respected. However, 15 % of fish landed may have a minimum landing size of at least 30 cm (total length). (11) By-catches only. No directed fisheries are permitted under this quota. (12) A minimum landing size of 35 cm (total length) shall be respected. However, 15 % of fish landed may have a minimum landing size of at least 30 cm (total length). (13) A maximum of 8 % of each quota may be fished in EU and international waters of VI, VII and VIII (14) A maximum of 8 % of each quota may be fished in EU and international waters of VIII and IX. (15) A maximum of 8 % of each quota may be fished in EU and international waters of V, VI, VII.